Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

		Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 2, 2021 has been entered.

	Response to Amendment
Applicant's arguments filed September 2, 2021, have been fully considered but they are not deemed to be persuasive.

Applicant's arguments with respect to claims 3-5 and 7-9 have been considered but are deemed to be moot in view of the new grounds of rejection. The new grounds of rejection are necessitated by the changed limitations in claims 3-5 and 7. 

Applicant’s discussion of the drawing objections do not address the issues. The valves 175L, 175R are shown and discussed as if they only control the direction of flow to the actuator and not an amount of flow (e.g. page 10 line 20-25). If the valves 175R, 175L are supposed to control am amount of flow between the pump and the actuator port, they should be shown and identified as something like continuously variable valves. 

Applicant states that the bleed valves of fig 10 have been renumbered as 179L, 179R, to show a different structure from that of fig 3. It is understood that the bleed valves 79L, 179R of fig 10 have been renumbered, but they are still shown as being 
[AltContent: arrow]
    PNG
    media_image1.png
    41
    74
    media_image1.png
    Greyscale
	Symbol for being pilot operated


Applicant argues that each of valves 175L and 175R of fig 10 have a center port communicating with either 42L or 42R and a tank. The examiner doesn’t actually understand the above statement, since they have separate pump and tank ports (see below, not a center port for both). But this isn’t the issue. The problem is that fig 11 discloses an opening area between the pump and tank ports of e.g. valve 175R, but as shown below there is no such connection to be opened. The only connections shown are between the pump and actuator ports A or B, and between the tank and actuator ports B or A. Stated differently, the center position has none of the ports connected, and in each of the end positons, the pump port is connected to only one of the actuator ports A or B, and not the tank port; and the tank port is connected to only the other of the actuator ports A or B, and not the pump port. Therefore, there is no connection of valve 157R or 175L which opens and closes according to fig 11.

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]Connections [AltContent: arrow]	Actuator port A	Actuator port B	Connections
[AltContent: arrow]
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    61
    133
    media_image2.png
    Greyscale
 
Tank port	Pump port




To overcome the 112b rejection of claim 2, it is suggested that it is modified to read --the work mode includes a first mode [having] that results in a first high acceleration/deceleration characteristic and a second mode [having] that results in a second high acceleration/deceleration characteristic that is lower than [that of] the first [mode] high acceleration/deceleration characteristic--.
To overcome the 112b rejection of claim 3, it is suggested that the limitation “the acceleration/deceleration characteristic from the acceleration/deceleration characteristic in the first mode” be deleted and the limitation --from the number of revolutions in the first mode-- is added after “pump” of line 4. If claim 2 is canceled and claim 3 depends from claim 1 (see below concerning 112d), then the first phrase should be kept.

Applicant states that 112d rejections are no longer applicable, but doesn’t say why. 
Inherently, in the limitation “the control device controls the acceleration/ deceleration characteristics by changing opening areas of the first bleed valve and the second bleed valve and a setting condition of the drive source, depending on the work modes” (claim 1 last 3 lines) has at least a first and a second work mode (i.e. work modes). Since the control device controls the acceleration/deceleration characteristics by changing opening areas of the first bleed valve and the second bleed valve and a setting condition of the drive source, one of the work modes will have a higher and since the work modes are not tied to anything else, it can be the first work mode that has the higher acceleration/deceleration characteristic. Therefore, the limitations of claim 2 is inherent in the limitations of claim 1 last 3 lines, and claim 2 should be deleted.
Note that claim 3 is not inherent in claim 1 or 2, since it ties the decrease in the acceleration/ deceleration characteristic with a decrease in a number of rotations of the drive source.

Applicant states that page 7 of the office action admits Moriya et al fails to teach “the control device controls the acceleration/deceleration characteristics by changing opening areas of the first bleed valve and the second bleed valve and a setting condition of the drive source, depending on the work modes” (paragraph bridging page 8-9). This is incorrect; as the office action states Moriya et al discloses the control device controls the acceleration/deceleration characteristics by changing opening areas of the first bleed valve and the second bleed valve and a setting condition of the pumps, depending on the work modes; and the difference is that Moriya et al doesn’t disclose the acceleration/deceleration characteristics isn’t controlled by a setting condition of the drive source, depending on the work modes. 

Applicant argues that the changeover valves (i.e. bleed valves) 42 and 48 of Moriya et al depends on the operation quantities of the running operation means 60 and 61, and therefore fails to disclose changing opening areas of the first and the second bleed valve, depending on the work modes (fourth full paragraph of page 9; the part concerning a setting condition of the drive source has always been acknowledged).
In a hanging work mode (yes to N-1) of Moriya et al the bleed valves (42, 48) are closed (N-7), and in the non-hanging work mode, the bleed valves are not closed; and therefore their opening areas are changed, depending on the work mode, meeting the second limitation (minus the part acknowledged as missing). The closing of the bleed valves affects the acceleration/deceleration, since if they were not closed, flow from the pumps can flow through the bleed valves rather than to the actuators. Therefore, it meets the limitation of claim 3 last 3 lines (see claim interpretation).
In addition, the pump 22 is controlled based on fig 8, which controls the acceleration/deceleration characteristics in response to an operation of the operating device and depending on work modes, meeting the limitation of claim 3 line 16-18 (see claim interpretation).

Applicant argues that Kawaguchi et al doesn’t teach the control device controls the acceleration/deceleration characteristics by changing opening areas of the first bleed valve and the second bleed valve, depending on the work modes; which appears to be to make up for its deficit in Moriya et al. but as discussed above, Moriya et al discloses this limitation and therefore Kawaguchi et al doesn’t need to teach this limitation.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the control device controls the acceleration/deceleration characteristic by changing a pilot pressure acting on the first and second control valves, configured to control a flow of the hydraulic oil flowing from the hydraulic pumps toward the hydraulic actuator (claim 7; fig 10 shows the valves 175L and 175R as being controlled, but not changed to control the acceleration/deceleration characteristic) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
The specification states “the hydraulic circuit illustrated in FIG. 10…does not include the proportional valves 31L1 and 31R1” (line 4-8 of modification of page 24 line 2-11), which is confusing. Fig 10 has valves 179L and 179R, but they aren’t controlled by any valves. Fig 3 shows the control valves 177L and 177R controlled by valves 31L1 and 31R1; and since fig 10 has the same valves, one of ordinary skill in this art would expect corresponding valves 31L1 and 31R1 to control them. It is understood that these valves 31L1 and 31L2 are not shown, but would expect that they are still a part of the embodiment.
The specification states “Referring now to FIGS. 10 and 11, another configuration example of a hydraulic circuit mounted on a shovel of FIG. 1 will be described” (page 24 line 2-4) and “FIG. 11 is a diagram illustrating a relationship between a lever operation amount depending on a work mode and a PT opening area of a control valve. The PT opening area of the control valve means an opening area between a port communicating with the main pumps 14L and 14R of the control valves 175L and 175R and a port communicating with the hydraulic oil tank” (page 25 line 6-12), which is wrong. The valves 175L and 175R of fig 10 have ports communicating with the pumps (via 42L, 42R) and ports (marked as T) communicating with a tank, but these ports are drawn as never communicating with each other. Appropriate correction is required.

Claim Interpretation
Claim 1 claims a first limitation “a control device configured to control acceleration/deceleration characteristics of the hydraulic actuator in response to an operation of the operating device depending on work modes” (next to last 3 lines) and a second limitation “wherein the control device controls the acceleration/deceleration characteristics by changing opening areas of the first bleed valve and the second bleed valve…, depending on the work modes” (last lines), which are only interconnected because they both include controlling the acceleration/deceleration characteristics. 
The first limitation doesn’t state what is changed to control the acceleration/deceleration characteristics, just that it is controlled in response to an operation of the operating device depending on work modes. Therefore this limitation has something that controls (i.e. changes) the acceleration/deceleration characteristics in response to different works modes, and operating the operating device. There is no limitation as to how the acceleration/deceleration characteristics are changed and therefore it can be changed by anything, in response to the different works modes, and operating the operating device. The second limitation state that the acceleration/deceleration characteristics are controlled, by changing the opening areas of the first and second bleed valves, depending on work modes; but their changes aren’t claimed as being controlled in response to an operation of the operating device.
The combination of these 2 limitations means that the acceleration/deceleration characteristics are controlled in response to an operation of the operating device, but that anything (i.e. doesn’t need to be first and second bleed valves and the setting condition of the drive source) which controls the acceleration/deceleration characteristics in response to an operation of the operating device depending on work modes, will meet this limitation.

Claim Rejections - 35 USC § 112
Claims 2, 3, 5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claim 2 line 1-5 “the work mode includes a first mode having a high acceleration/deceleration characteristic and a second mode having a high acceleration/deceleration characteristic that is lower than that of the first mode” which is confusing, since claim 1 claims “a control device configured to control an acceleration/deceleration characteristic of the hydraulic actuator in response to an operation of the operating device depending on a work mode”, which indicates that the acceleration/deceleration characteristic is in response to, but not part of the work mode.
In claim 3 line 1-5 “the control device decreases…a number of rotations of an engine configured to drive the hydraulic pump when the second mode is selected” is confusing, as to what it is decreased from. 
In claim 3 line 1-5 “the control device decreases the acceleration/deceleration characteristic from the acceleration/deceleration characteristic in the first mode…when the second mode is selected” is confusing, since it is claimed in claim 2. Note that if claim 2 is canceled and claim 3 depends from claim 1, this would not be a 112b (but proper antecedent basis would be needed e.g. for the first and second modes).
In claim 5 line 3 “the operation modes” has no antecedent basis, and is confusing, since it should be the work modes.
In claim 5 line 5-6 “the opening areas of the first bleed valve and the second bleed valve in the second mode being set greater than that those of the first mode” is confusing, since this seems to be true for a same operation amount. 
In claim 9 line 3 “the control valve” has no antecedent basis, and is confusing, since it appears to be related to at least one of the first and second control valves of claim 7 line 2 and 4, respectively.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 2 claims “the work mode includes a first mode having a high acceleration/ deceleration characteristic and a second mode having a high acceleration/deceleration characteristic that is lower than that of the first mode” and depends from claim 1. Since claim 1 claims that “a control device configured to control an acceleration/ deceleration characteristic of the hydraulic actuator in response to an operation of the operating device depending on a work mode” (line marked 16-19, emphases added), there must be at least 2 work modes (i.e. first and second) and by controlling the acceleration/deceleration characteristic there must be 2 different acceleration/ deceleration characteristics, one of which is different (i.e. higher) than the other.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	Claim Rejections - 35 USC § 103
Claims 1-5 are rejected under 35 U.S.C. § 103 as being unpatentable over Moriya et al (5692377) in view of Kawaguchi et al (2018 0305899). Moriya et al discloses a shovel comprising an drive source (E) mounted on an upper turning body (including 6, column 1 line 33-35) pivotally mounted on a lower traveling body (4); first and second hydraulic pumps (20, 22) driven by the drive source and mounted on the upper turning body; first and second bleed valves (e.g. 42, 48) in respective first and second conduits into which the respective first and second pumps discharges hydraulic oil; a hydraulic actuator (e.g. 18) driven by the hydraulic oil discharged from at least one of the first the second hydraulic pumps; and a control device (66) to control acceleration/deceleration characteristics of the hydraulic actuator in response to an operation of an operating device (60-65) used to operate the actuator, depending on work modes; wherein the control device controls the acceleration/deceleration characteristics by changing opening areas of the first and second bleed valves (Step N-7) and a setting condition of the pumps (step N-5, N-11), depending on the working modes (step N-1); but does not disclose that the control device controls the acceleration/ deceleration characteristics by changing a setting condition of the engine, depending on the working modes.
Kawaguchi et al teaches, for a shovel (fig 10) having first and second (1) hydraulic pumps (20, 22) driven by a drive source (4), with a hydraulic actuator (e.g. 20) driven by the hydraulic oil discharged from at least one of the first the second hydraulic pumps; and a control device (100) to control acceleration/deceleration characteristics of the hydraulic actuator in response to an operation of an operating device (5) used to operate the actuator, depending on work modes (from 34), and controls setting condition of the pumps (paragraph 52); that the control device controls the acceleration/ deceleration characteristics by changing a setting condition of the engine (step SB2), depending on the working modes (paragraph 184), for the purpose of reducing fuel consumption (paragraph 6, 7).
Since Moriya et al and Kawaguchi et al are from the same field of endeavor, the purpose taught by Kawaguchi et al would have pertinent to the art of Moriya et al. It would have been obvious at the time the invention was made to one having ordinary skill in the art for the control device of Moriya et al to control the acceleration/ deceleration characteristics by changing a setting condition of the engine, depending on the working modes, as taught by Kawaguchi et al, for the purpose of reducing fuel consumption.
Moriya et al discloses a high acceleration/deceleration characteristic of a second mode (i.e. hanging operation, fig 8, 9) is lower than a high acceleration/deceleration characteristic of a first mode (ordinary operation, fig 8, 9; claim 2), and decreases (the acceleration/deceleration characteristic (inherent with above) and) a number of rotations of the engine when the second mode is selected (due to lower pump output; claim 3); wherein the first and second bleed valves control a flow rate of the hydraulic oil flowing from the first and second pumps to a hydraulic oil tank (T) without passing through the hydraulic actuator (claim 4); the control device changes the opening areas of the first and second bleed valves based on opening characteristics determined depending on the operation modes showing a relationship between an operation amount of the operating device and the opening areas of the first bleed valve and the second bleed valve (100, 102, fig 7; claim 5);

Claims 7-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Moriya et al (5692377) in view of Kawaguchi et al (2018 0305899), and further in view of Yagyu et al (4534268). The modified Moriya et al discloses all of the elements of claim 7-9, and further that first and third control valves (34, 36) controlling a flow of the hydraulic oil from the respective first and second hydraulic pumps towards first and second actuators (18, 19), to control the acceleration/deceleration characteristic, by changing an electric signal acting on a solenoid of the control valve (column 12 line 54- column 13 line 20); but does not disclose that a second control valve controls flow from the second hydraulic pump towards the first actuator, to control the acceleration/deceleration characteristic, and the first and second control valves are acted on by a pilot pressure (claim 7), changed by an electromagnetic proportional valve (claim 8) including first and second electromagnetic proportional valves both for the control valves (claim 9).  
Yagyu et al teaches, for a shovel (fig 1) having first and third control valves (13, 16) controlling a flow of the hydraulic oil from respective first and second (9, 10) hydraulic pumps (20, 22) towards first and second actuators (6, 8), to control the acceleration/deceleration characteristic; that a second control valve controls flow to the first actuator (12) from the second hydraulic pump, and the first and second control valves are acted on by first and second pilot pressures (c, d), generated by a manually operated valve (19), for the purpose of operating the first actuator at high speed (column 1 line 38-42).
Since Moriya et al and Yagyu et al are from the same field of endeavor, the purpose taught by Yagyu et al would have pertinent to the art of Moriya et al. It would have been obvious at the time the invention was made to one having ordinary skill in the art to control flow to the first actuator of the modified Moriya et al from the second hydraulic pump by a second control valve, with the first and second control valves acted on by first and second pilot pressures, generated by a manually operated valve, as taught by Yagyu et al, for the purpose of operating the first actuator at high speed.
Official notice is taken that it is well known to use either a manually operated valve or first and second electromagnetic proportional valves, to generate first and second pilot pressures to act on a control valve. It would have been obvious at the time the invention was made to one having ordinary skill in the art to replace the manually operated valve of the modified Moriya et al with first and second electromagnetic proportional valves, to generate the first and second pilot pressures acting on the control valves, since one having ordinary skill in the art would have been able to carry out such a substitution and the resulting combination would predictably work in the same manner.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM -4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nathaniel Wiehe, can be reached on 571-272-8648. The fax number for this group is 571-273-8300. Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745